DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-16 are pending and are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/JP2018/045055 filed 07 December 2018 which claims benefit of foreign priority document JP 2017-235374 filed 07 December 2017 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 July 2020have been considered by the examiner.  See initialed and signed PTO/SB/08.

Specification/Sequence Requirements

The disclosure is objected to because of the following informalities: Applicant’s have filed a sequence listing in ASCII format on 05 June 2020, however, they have not completed all of the requirements of 37 C.F.R. 1.821-1.825, e.g. an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the 
the name of the ASCII text file; ii) the date of creation; and iii) the size of the ASCII text file in bytes.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A transformation method for gram-positive bacteria by conjugational transfer, comprising using a helper plasmid having an inactivated origin of DNA transfer (oriT) region.”  
Claims 2-6 and 10-16 are included in the rejection as they do not remedy the noted deficiency and additionally recite “using”, “used” etc. which suffer from the same deficiency as above.
The claim is deemed indefinite since it attempts to claim a process/method without setting forth any steps which are actually involved in the process/method.  A 
Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites a step method for transformation of gram-positive bacteria by (1) preparing donor bacteria containing a helper plasmid having an inactivated origin of DNA transfer (oriT) region, and a chromosomal DNA or plasmid having an origin of DNA (oriT) region integrated therein; and (2) performing conjugational transfer from the donor bacteria to recipient bacteria.  
However, the claim is deemed indefinite because it is unclear what genetic material is being transferred in part (2).  
  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Staddon et al. (2006 – cited on IDS).
Staddon et al. teach:
Regarding claims 1, 3-5, 7, 9-13 a transformation method via conjugation for the gram positive bacteria Enterococcus wherein the origin of transfer (oriT) on plasmid pCF10 is deleted and pORIT_15 (includes oriT) is transferred from a donor bacteria to a recipient bacteria – See abstract; Section 3.3.                

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        28 September 2021